Citation Nr: 1501671	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  08-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1994. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2009 and January 2013, the Veteran testified at Board hearings before the undersigned Veterans Law Judge.  Transcripts of both are of record.

The Board remanded the claim on appeal in February 2010 and June 2013.  In January 2014, the Board denied the claim, and the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In a July 2014 Order, the Court granted the Motion and remanded the matter on appeal to the Board for action consistent with the terms of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2014 Joint Motion, the parties determined that, in denying service connection for a psychiatric disorder, to include PTSD, the Board erred in relying on, and not seeking clarification for, a July 2011 VA examination report, as it was "unclear."  The parties noted that, "[i]n the report, the VA examiner answered 'no' when asked whether [the Veteran] met the DSM-IV criteria for a diagnosis of PTSD," but that "when asked whether there was a 50% probability or greater that [the Veteran] had a current psychiatric disorder, to include PTSD, the examiner stated 'in this examiner's opinion, it would be mere speculation for me to report that [the Veteran] has a psychiatric diagnosis to include PTSD from any reason -military or non-military.'"  The parities determined that this "requires clarification because on the one hand, the examiner stated that [the Veteran] did not have PTSD, but on the other hand, stated that it would be speculative to conclude whether he had PTSD," and that, therefore, "[t]he Board erred when it did not return this report to the examiner for clarification."  

The parties further determined that "[t]he Board also erred when it relied on the July 2011 VA examiner's report, where that examiner did not provide the nexus opinions requested," as "[w]hen asked whether there was a 50% probability or greater that the Veteran 'had a psychosis that was manifested to a degree characterized by at least impairment within one year following his separation from service?', or whether there was a 50% probability or greater that any psychiatric disability [the Veteran] had was caused by a verified stressful incident in service, the examiner responded that it would be 'mere speculation' to provide the requested response."  The parties determined that, "[o]n remand, the Board should seek clarification from the examiner and ensure that any inabilities to provide requested opinions are adequately supported."

The Board initially notes that the July 2011 VA examiner opined that "it would be mere speculation for me to report that [the Veteran] has a psychiatric diagnosis to include PTSD from any reason," and that "it would be mere speculation for me to report that this Veteran had a psychosis within one year following his separation from service" [emphasis added].  It is unclear how the examiner's statement that to conclude that the Veteran had PTSD "would be mere speculation" is somehow equivalent to stating that "it would be speculative to conclude whether he had PTSD," where the July 2011 VA examiner appears not to have stated or implied the latter [emphasis added].  The examiner's conclusion that it would be nothing but "mere speculation" to conclude that the Veteran has PTSD does not appear to be the same as saying that it would be "mere speculation" to answer the question of whether the Veteran has PTSD or not.  This is particularly the case given that the examiner proceeded to support his opinions with detailed explanations of how a diagnosis of PTSD or a finding that the Veteran had a psychosis within one year following his separation from service would not be warranted based on the extensive evidence of record.  

However, the Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997).  Therefore, in accordance with the Joint Motion, the appeal must be remanded for "clarification from the [July 2011 VA] examiner" and to "ensure that any inabilities to provide requested opinions are adequately supported" by the examiner.

The Veteran, through his attorney, submitted a psychological evaluation dated in October 2014 by a private psychologist, Dr. K.  The report contains the opinion that the Veteran has PTSD as the result of his military service.  However, Dr. K. appears to have based this opinion on a factual premise that includes that a "[r]eview of [the Veteran's] DD214 summary statement reveals that he has documented evidence that he was subjected to missile attacks and saw burned and destroyed cities."  It also includes that during a second tour of duty that "occurred between 1993 and 1994," he "was exposed to land mines and missile attacks."  It further includes that the Veteran had "military combat exposure in Kuwait." 

It is unclear to what "DD214 summary statement" Dr. K. referred, and the record does not reflect any "documented evidence" that the Veteran was subjected to missile attacks and saw burned and destroyed cities" aside from his own assertions.  Furthermore, while service personnel records reflect that the Veteran was stationed in Saudi Arabia from December 1990 to May 1991, neither the Veteran's DD Form 214 (Certificate of Release or Discharge from Active Duty) nor any other evidence aside from the Veteran's own assertions reflects that he had combat exposure in Kuwait.  The record also reflects no evidence substantiating the assertion that the Veteran "was exposed to land mines and missile attacks" during a second tour of duty between 1993 and 1994.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA psychiatrist who conducted the July 2011 VA examination.  After reviewing the claims file, to specifically include the July 2011 VA examination report, the October 2014 report of Dr. K., and all evidence added to the claims file since the July 2011 VA examination, the examiner should:

a)  Clarify his opinions that "it would be mere speculation for me to report that this Veteran has a psychiatric diagnosis to include PTSD," and "it would be mere speculation for me to report that this Veteran had a psychosis within one year following his separation from service," in light of his finding that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.

b)  If, in giving these opinions, it was the examiner's intention was to state that he could not provide an opinion regarding the questions asked without resorting to mere speculation, he should provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he has exhausted the limits of current medical knowledge in providing an answer to a particular question.

c)  If not, the examiner should clearly state whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran 1) had a psychosis within one year following his separation from service, and 2) has a psychiatric diagnosis, to include PTSD, related to his period of service, to include any fear of hostile military or terrorist activity in service.

"Fear of fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

A complete rationale for all opinions must be provided.

If the July 2011 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be reviewed by the examiner.

2.  After completing the above and any other necessary development, readjudicate the appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




